           Case 5:18-cr-00348-LHK Document 16 Filed 10/30/18 Page 1 of 2



     Ronald Gainor, Esq.
 1   Florida Bar No. 0606960
     3250 Mary Street, Suite 405
 2   Miami, Florida 33133
     Phone: (720) 201-3036
 3   Fax: (305)537-2001
     gainorlaw@gmail.com
 4   Pro Hac Vice
 5   Adam Pennella
     California Bar No. 246260
 6   717 Washington Street
     Oakland, CA 94607
 7   Phone: (510) 451-4600
     Fax: (510) 451-3002
 8   adam@wps-law.com
 9   Attorneys for Defendant
10   VASILE MEREACRE

11                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
12                                  SAN JOSE DIVISION
13
      UNITED STATES OF AMERICA,                         Case No. CR 18-348 LHK (NC)
14
                      Plaintiff,
15
      v.                                                NOTICE OF APPEARANCE
16
      VASILE MEREACRE,
17
                      Defendant.
18
19
              Ronald Gainor, Esq. does hereby enter his appearance as counsel on behalf of the
20
     Defendant, Vasile Mereacre, in the above-referenced case, and request that copies of all
21
     future orders, process, pleadings and other filings in this matter be served upon him
22
     by facsimile, U.S. Mail or electronic transmission at the numbers and address listed
23
     below.
24
25   Dated: October 30, 2018

26                                                 Respectfully submitted,

27                                                 /s/ Ronald Gainor

28                                          Page - 1 - of 2
                                      NOTICE OF APPEARANCE
           Case 5:18-cr-00348-LHK Document 16 Filed 10/30/18 Page 2 of 2



                                                    Florida Bar No. 0606960
 1                                                  3250 Mary Street, Suite 405
                                                    Miami, Florida 33133
 2                                                  Phone: (720) 201-3036
                                                    Fax: (305)537-2001
 3                                                  gainorlaw@gmail.com
                                                    Pro Hac Vice
 4
                                                    And
 5
                                                    Adam Pennella, SBN 246260
 6                                                  Wolf, Pennella & Stevens, LLP
                                                    717 Washington Street
 7                                                  Oakland, CA 94607
                                                    Phone: (510) 451-4600
 8                                                  Fax: (510) 451-3002
                                                    adam@wps-law.com
 9
10                                CERTIFICATE OF SERVICE
11
            I hereby certify that on this 30th day of October, 2018, I electronically filed the
12
     foregoing Notice with the Clerk of Court using the CM/ECF system which will
13
     automatically send notification of such filing to all counsel of record.
14
15                                                  /s/Ronald Gainor
16
17
18
19
20
21
22
23
24
25
26
27
28                                           Page - 2 - of 2
                                       NOTICE OF APPEARANCE
